Order entered December 21, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01289-CR

                      ADRIAN JERMAINE GASKIN, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 066812

                                          ORDER
       We REINSTATE this appeal.

       On December 12, 2016, we granted James Richard Dunn’s motion to withdraw and

ordered the trial court to appoint new counsel. On December 20, 2016, the clerk’s record was

filed. The record contained, among other things, the trial court’s order appointing Jeromie Oney

as counsel for appellant. We DIRECT the Clerk to reflect Jeromie Oney, 406 North Grand

Ave., P.O. Box 2040, Gainesville, Texas 76241 as counsel of record for appellant.

       Appellant’s brief is due THIRTY DAYS from the date of this order.



                                                     /s/   ADA BROWN
                                                           JUSTICE